Opinion issued June 5, 2008










In The
Court of Appeals
For The
First District of Texas




NO. 01–07–00661–CV




LADIPO KOLAWOLE WASIU AND DELOISE WILSON-LADIPO,
Appellants

V.

COVENTRY ESTATES HAI, Appellee




On Appeal from the County Civil Court at Law No. 1 
Harris County, Texas
Trial Court Cause No. 888876




MEMORANDUM OPINIONAppellants Ladipo Kolawole Wasiu and Deloise Wilson-Ladipo have neither
established indigence, nor paid or made arrangements to pay the clerk’s fee for
preparing the clerk’s record.  See Tex. R. App. P. 20.1 (listing requirements for
establishing indigence), 37.3(b) (allowing dismissal of appeal if no clerk’s record
filed due to appellant’s fault).  After being notified that this appeal was subject to
dismissal, appellants Ladipo Kolawole Wasiu and Deloise Wilson-Ladipo did not
adequately respond.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of
case).
          The appeal is dismissed for want of prosecution for failure to pay or make
arrangements to pay the clerk’s fee for preparing the clerk’s record.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Nuchia, Alcala, and Hanks.